PER CURIAM.
The denial of the defendant, William D. Cosby’s Rule 3.800(a) motion is affirmed. The defendant has filed twenty (20) appeals and petitions in this court relating to his convictions and sentences in Orange County, Circuit Court Case Numbers 2001-CF-14134, 2002-CF-2531, 2002-CF-3454, and 2002-CF-6421. He was ordered to show cause why he should not be denied further access to this court for any proceedings to further attack those convictions and sentences. See State v. Spencer, 751 So.2d 47 (Fla.1999).
The court has carefully reviewed the defendant’s response to the court’s order and finds no merit thereto. Accordingly, in order to preserve judicial resources, the defendant is prohibited from filing any further pro se pleadings, motions, petitions or *1131other filings in this court relating to Orange County Circuit Court, Case Numbers 2001-CF-14134, 2002-CF-2531, 2002-CF-3454, and 2002-CF-6421. Any further proceedings filed in this court relating to the defendant’s convictions and sentences in these cases must be reviewed and signed by an attorney who is a duly licensed member of The Florida Bar. The Clerk of the Fifth District Court of Appeal is directed to not accept any further pro se pleadings from the defendant, William D. Cosby, in the above-styled cases.
AFFIRMED.
SHARP, W., THOMPSON and LAWSON, JJ., concur.